1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   EVANGELINA MARTINEZ PERALES,                   )   Case No.: 1:17-cv-1353 - JLT
                                                    )
12                  Plaintiff,                      )   ORDER SETTING A BRIEFING SCHEDULE ON
                                                    )   PLAINTIFF’S MOTION FOR ATTORNEY FEES
13          v.                                      )
                                                    )   (Doc. 29)
14   NANCY A. BERRYHILL,                            )
     Acting Commissioner of Social Security,        )
15                                                  )
                    Defendant.                      )
16                                                  )
17          On June 3, 2019, Plaintiff filed a motion for attorney fees pursuant to the Equal Access to
18   Justice Act, 28 U.S.C. §2412(d). (Doc. 29) Because she did not set the motion for hearing, no filing
19   deadlines were triggeredr Accordingly, the Court ORDERS:
20          1.      Any opposition to the motion, or a notice of non-opposition, SHALL be filed no later
21                  than June 25, 2019; and
22          2.      Any brief in reply SHALL be filed no later than July 2, 2019.
23
24   IT IS SO ORDERED.
25
        Dated:     June 5, 2019                               /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
